Title: From George Washington to Major General John Sullivan, 16 July 1777
From: Washington, George
To: Sullivan, John



Dear Sir
Head Quarters Clove [N.Y.] 16th July 1777 9 O’Clock P.M.

I imagine you have, in consequence of former orders, crossed the North River; but if it should not be totally effected when this reaches you, I beg it may be done as soon as possible, for from some advices in the Course of this day, it seems as if the Enemy were moving their Shipping

from the watering place up towards New York, some have already gone up as far as Dob’s Ferry.
From my present opinion of Matters, the posts that you should occupy, in case of the Enemy’s approach, should be those in the Rear of Peekskill, but as I am in a manner a Stranger to the Ground, I must refer you to the Advice of Genl Putnam & Govr Clinton, both of whom, the latter in particular, are well acquainted with the most advantagious passes. I shall remain here with the main Body of the Army till I see with more certainty whether Genl Howe does or does not really intend to move up the River. I am &c.
